Order filed December 11, 2014




                                      In The


        Eleventh Court of Appeals
                                    ___________

                                No. 11-14-00129-CR
                                    ___________

                   LANNY MARVIN BUSH, Appellant
                                         V.
                    THE STATE OF TEXAS, Appellee


                    On Appeal from the 42nd District Court
                          Coleman County, Texas
                         Trial Court Cause No. 2602


                                    ORDER
      Appellant’s court-appointed attorney of record, Perry B. Sims, has filed in
this court a motion to withdraw as counsel for Appellant. Counsel states that he
“has accepted an offer to become an Assistant District Attorney for the 452nd
Judicial District” and that he must, therefore, withdraw from the practice of
criminal defense. Counsel’s motion complies with TEX. R. APP. P. 6.5. The
motion is granted, and the appeal is abated.
         The trial court is directed to appoint new counsel to represent Appellant on
appeal, and the trial court clerk is instructed to file in this court on or before
December 31, 2014, a supplemental clerk’s record evidencing such appointment.
The appeal will be reinstated when the supplemental clerk’s record is filed in this
court.


                                                     PER CURIAM


December 11, 2014
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                           2